Exhibit 10.2

TERMINATION AND CONSULTING AGREEMENT

This Termination and Consulting Agreement (this “Agreement”) is entered into as
of this 18th day of June 2006 (the “Agreement Date”) by and between
Alberto-Culver Company, a Delaware corporation (the “Company”), Sally Holdings,
Inc., a Delaware corporation (“SHI”), and Michael H. Renzulli (the “Executive”).

WHEREAS, the Company and the Executive have entered into the Severance Agreement
dated as of December 1, 1996, as amended as of May 28, 1999 (the “Severance
Agreement”), pursuant to which the Executive would be entitled to payments and
benefits in the event that the Executive’s employment were terminated under the
circumstances set forth in the Severance Agreement following, among other
things, the approval by the stockholders of the Company of a transaction that
constitutes a Change in Control (as defined in the Severance Agreement);

WHEREAS, the Company and CDRS Acquisition LLC (the “Investor”) an affiliate of
Clayton, Dubilier and Rice, Inc., a Delaware corporation (“CD&R”), may enter
into a transaction whereby, among other things, (i) the Investor will acquire
approximately 47.5% of the common stock (the “Equity Investment”) of an entity
(“New Sally”) that will own the Sally/BSG business of the Company, and (ii) the
Consumer Products and Sally/BSG businesses of the Company will be split into
two, separate publicly traded companies (the “Separation” and, together with the
Equity Investment and the other transactions contemplated thereby, the
“Transaction”);

WHEREAS, the Company will treat the Transaction as though it constitutes a
Change in Control for the purposes of, and as such term is defined under, the
Employee Stock Option Plan of 2003, Employee Stock Option Plan of 1988, 2003
Restricted Stock Plan and 1994 Restricted Stock Plan and accordingly accelerate
the vesting of all options to purchase, and restricted shares of, common stock
of the Company issued under such plans, including those held by the Executive;

WHEREAS, in respect of the Company’s Management Incentive Plan (the “MIP”) and
the 1994 Shareholder Value Incentive Plan (“SVIP”), the Company will treat the
Transaction as though it constitutes a Change in Control (as such term is
defined therein) for the participants in such plans, including the Executive;
and

WHEREAS, the Company and the Executive desire to enter into this Agreement
pursuant to which the Severance Agreement shall be terminated, and the
Executive’s employment shall terminate, upon the terms and subject to the
conditions contained herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Company and the Executive hereby agree as
follows:

1. Termination of Severance Agreement. The Company and the Executive agree that
at the effective time of the Separation (the “Effective Time”), the Executive
will cease to be an employee or director of the Company, SHI or any of their
respective subsidiaries or affiliates. In order to resolve all issues that could
arise with respect to the Severance Agreement by reason of the Transaction and
the Executive’s termination of employment, the Executive, on



--------------------------------------------------------------------------------

behalf of the Executive and any person claiming through the Executive, and the
Company hereby (a) agree that the Transaction, however effected, including any
actions taken in respect thereof or in connection therewith, shall not be deemed
to constitute a Change in Control for purposes of the Severance Agreement and
(b) terminate effective immediately prior to the Effective Time the Severance
Agreement and any and all rights the Executive may have to any payments or
benefits pursuant to the Severance Agreement.

2. Consideration.

In consideration for the Executive’s entering into this Agreement, the Company,
SHI and the Executive agree that upon the termination of the Executive’s
employment by the Company, as agreed to in Section 1, at the Effective Time, the
Executive shall become entitled to the payments and benefits set forth in
Schedule I hereto, subject to any conditions (including the execution of a
release) identified on Schedule I.

If the Executive shall be entitled to any payments or benefits pursuant to the
Severance Agreement in connection with a Change in Control unrelated to the
Transaction, then the Executive shall not be entitled to any payments or
benefits hereunder.

3. Position at Company. While employed by the Company in the period between the
Agreement Date and the Effective Time, the Executive (i) shall continue to serve
as the Chairman of the Board of Sally Beauty, Inc. and shall have all customary
powers and duties associated with such office, consistent with prior practice
and (ii) shall be eligible for and receive compensation, benefits and
perquisites in the ordinary course in a manner consistent with past practice
during such period when the Executive has served as Chairman of the Board of
Sally Beauty, Inc. provided that the Executive shall not receive any additional
option or other equity grants from the Company at any time after the Agreement
Date.

4. Limitations on Payments to the Executive. Solely for the purposes of the
computation of benefits under this Agreement and notwithstanding any other
provisions hereof, payments to the Executive under this Agreement shall be
reduced (but not below zero) so that the present value, as determined in
accordance with Section 280G(d)(4) of the Internal Revenue Code of 1986, as
amended (the “Code”), of such payments plus any other payments that must be
taken into account for purposes of any computation relating to the Executive
under Section 280G(b)(2)(A)(ii) of the Code, shall not, in the aggregate, exceed
2.99 times the Executive’s “base amount,” as such term is defined in
Section 280G(b)(3) of the Code. Notwithstanding any other provision hereof, no
reduction in payments under the limitation contained in the immediately
preceding sentence shall be applied to payments hereunder which do not
constitute “excess parachute payments” within the meaning of the Code. Any
payments in excess of the limitation of this Section 4 or otherwise determined
to be “excess parachute payments” made to the Executive hereunder shall be
deemed to be overpayments which shall constitute an amount owing from the
Executive to the Company with interest from the date of receipt by the Executive
to the date of repayment (or offset) at the applicable federal rate under
Section 1274(d) of the Code, compounded semi-annually, which shall be payable
upon demand; provided, however, that no repayment shall be required under this
sentence if in the written opinion of tax counsel satisfactory to the Executive
and delivered to the Executive and the Company such repayment does not allow
such overpayment to be excluded for federal income and excise tax purposes from
the Executive’s income for the year of receipt or afford the Executive a
compensating federal income tax deduction for the year of repayment.

 

2



--------------------------------------------------------------------------------

5. Agreement Date; Termination of Agreement. This Agreement shall be effective
on the Agreement Date. This Agreement shall terminate and be of no further force
or effect if and only if (a) the principal agreements related to the Transaction
are not signed by the Company and an affiliate of CD&R on or prior to
October 31, 2006, or (b) such principal agreements are terminated prior to the
consummation of the Transaction.

6. Withholding Taxes. The Company may withhold from all payments due to the
Executive (or the Executive’s estate or beneficiaries) hereunder all taxes
which, by applicable federal, state, local or other law, are required to be
withheld therefrom.

7. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle the
Executive to continued employment with the Company or SHI after the Effective
Time.

8. Successors. This Agreement shall inure to the benefit of and be enforceable
by, and binding upon, the Company and its respective successors and assigns, and
by the Executive and the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive shall die while any amounts would be payable to the
Executive hereunder had the Executive continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to such person or persons appointed in writing by the Executive
to receive such amounts or, if no person is so appointed, to the Executive’s
estate.

9. Notices. All notices and other communications given in connection with this
Agreement shall be in writing and shall be duly given upon receipt when
delivered by United States mail, certified and return receipt requested, postage
prepaid, addressed (i) if to the Executive, to the Executive’s most recent
address as it appears in the records of the Company, with a copy to Michael
Nemeroff, Esq. of Vedder Price, 222 North LaSalle Street, Chicago, Illinois
60601, Facsimile: 312/609-5005, if to the Company, to Alberto-Culver Company,
2525 Armitage Avenue, Melrose Park, Illinois, 60160, attention of the General
Counsel and if to SHI, to Sally Holdings, Inc., 3001 Colorado Boulevard, Denton,
TX 76210, attention of the General Counsel, or (ii) to such other address as any
party may have furnished to the other parties in writing in accordance herewith.

10. Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which other provisions shall remain in full force
and effect.

11. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and which together shall constitute one
and the same instrument. Signatures delivered by facsimile shall be considered
for all purposes under this Agreement to be original signatures.

 

3



--------------------------------------------------------------------------------

12. Application of Section 409A. Notwithstanding the foregoing, if the Company,
SHI or the Executive reasonably and in good faith determines that payment of any
amount pursuant to this Agreement at the time provided for such payment would
cause any amount so payable to be subject to Section 409A(a)(1) of the Code,
then such amount shall instead be paid at the earliest time at which it may be
paid without causing this Agreement to be subject to Section 409A(a)(1) and all
of the provisions of this Agreement shall be interpreted in a manner consistent
with this Section 12. The Company and SHI shall have the right to make such
amendments, if any, to this Agreement as shall be necessary to avoid the
application of Section 409A(a)(1) of the Code to the payments of amounts
pursuant to this Agreement, and shall give prompt notice of any such amendment
to the Executive. If the Company or SHI defers payments to the Executive
pursuant to this Section 12, then the Company or SHI, as the case may be, shall
provide Executive with prompt written notice thereof, including reasonable
explanation and the estimated date on which it has determined it is permitted to
make the payments deferred under this Section 12. In any event, the payments
will not take longer than 190 days from the Effective Time, provided however
that the medical insurance coverage to be provided under Schedule I shall extend
beyond this period pursuant to the terms of Schedule I and provided further that
to the extent it is determined that Section 409A would apply to such benefit if
provided immediately after the Effective Time, such benefit shall commence as
soon as possible without being subject to 409A, or the parties shall mutually
agree on a mechanism to permit the benefit to be so provided.

13. Non-Disparagement.

(a) The Company and SHI will not, nor will either of them cause or assist any
other person to, make any statement to a third party or take any action which is
intended to or would reasonably have the effect of disparaging or harming the
Executive or his business reputation; provided however that this provision shall
not preclude such truthful disclosure or testimony as may be required before any
tribunal or administrative agency, or under any applicable law, regulation or
rule or by any listing requirements of any securities exchange on which any
securities of the Company or New Sally are listed, provided further that no
damages shall be awarded pursuant to this section unless the basis therefor is
established in a court of competent jurisdiction.

(b) The Executive will not, nor will he cause or assist any other person to,
make any statement to a third party or take any action which is intended to or
would reasonably have the effect of disparaging or harming the Company or SHI or
the business reputation of the Company or SHI; provided, however that this
provision shall not preclude such truthful disclosure or testimony as may be
required before any tribunal or administrative agency, or under any applicable
law, regulation or rule or by any listing requirements of any securities
exchange on which any securities of the Company or New Sally are listed,
provided further that no damages shall be awarded pursuant to this section
unless the basis therefor is established in a court of competent jurisdiction.

14. Treatment of Options. The Executive holds options to purchase shares of the
common stock of the Company, par value $0.22 per share, issued under, and
subject to the terms of, the Company’s equity plans. The Company’s Board of
Directors (including its Compensation and Leadership Development Committee)
shall not take any action to cause such options to be converted (other than on a
transitory basis), and shall not allow such options to be

 

4



--------------------------------------------------------------------------------

converted (other than on a transitory basis), into options to purchase equity
securities of New Sally, as a result of the Transaction or otherwise. The number
of shares subject to such options and the exercise price thereof will be
adjusted on the same basis as the options held by all of the Consumer Products
employees of the Company. For the avoidance of doubt, the Executive’s
termination of employment with the Company shall be treated as a retirement for
purposes of the Company’s Employee Stock Option Plan of 2003 and any other
equity plan using the same definition of ‘retirement.’

15. Miscellaneous. Capitalized terms not defined herein shall have the meanings
assigned to them in the Severance Agreement. No provision of this Agreement may
be modified or waived unless such modification or waiver is agreed to in writing
and signed by the Executive and by a duly authorized officer of the Company.

16. Recitals. The recitals to this Agreement are hereby incorporated by
reference into, and are deemed an integral part of, this Agreement.

17. Release by Company. The Company and SHI, on behalf of each of themselves and
anyone claiming through them (the “Company Releasing Parties”), hereby agree not
to sue the Executive based upon facts that are known on the date of this
Agreement by any director of the Company as of the date of this Agreement
(“Known Facts”), and agree to release and discharge, fully, finally and forever,
the Executive from any and all claims, causes of action, lawsuits, liabilities,
debts, accounts, covenants, contracts, controversies, agreements, promises, sums
of money, damages, judgments and demands of any nature whatsoever, in law or in
equity, asserted or not asserted, foreseen or unforeseen, which the Company
Releasing Parties ever had or may presently have against the Executive arising
from the beginning of time up to and including the effective date of this
Agreement, including, without limitation, all matters in any way related to
Executive’s employment by the Company or his service as an officer of the
Company or the terms and conditions thereof, but only to the extent such claims,
causes of action, lawsuits, liabilities, debts, accounts, covenants, contracts,
controversies, agreements, promises, sums of money, damages, judgments and
demands are based upon Known Facts; provided, however, that nothing contained in
this Section 17 shall apply to, or release the Executive from, any obligation or
commitment of Executive contained in this Agreement.

18. Employment by Company or SHI. For purposes of this Agreement, employment by
the Company or SHI, as the case may be, shall include employment with the
Company, SHI or any corporation or other entity in which the Company or SHI has,
or any parent of either such entity has, a direct or indirect ownership interest
of 50% or more of the total combined voting power of the then outstanding
securities of such corporation or other entity entitled to vote generally in the
election of directors.

19. Consulting Arrangement. Following the termination of the Executive’s
employment at the Effective Time (which is also referred to herein as the
“Retirement Date”), the Executive shall be reasonably available (consistent with
his other obligations) to provide consulting services to the executive
management of SHI and its affiliates in accordance with the following terms (the
“Consulting Arrangement,” and the period during which such consulting services
will be provided, the “Consulting Period”):

 

5



--------------------------------------------------------------------------------

(a) Term. The Consulting Arrangement shall last for a term of three (3) years
commencing immediately following the Retirement Date; provided that the
Consulting Arrangement shall terminate (and neither party shall thereafter have
any on-going duty or obligation to the other hereunder in connection with the
Consulting Arrangement) immediately upon the first to occur of (i) the
Executive’s death or a disability for a period of six months that shall render
him substantially incapable of performing any consulting services for SHI or
(ii) the material breach by the Executive of any term of this Agreement
(provided that the Company shall have given the Executive not less than 20 days’
prior written notice specifying in reasonable detail the nature of such breach
and, if capable of being cured, the Executive shall not have cured such breach
until such 20-day period).

(b) Scope of Services.

(i) Services shall not exceed an average of five (5) days per calendar quarter,
or a total of 20 days per calendar year.

(ii) Services shall be performed during normal business hours, on a Monday
through Friday, for up to eight (8) hours in a day, unless otherwise agreed by
the Company and the Executive on a case by case basis.

(iii) Services shall be performed at SHI’s headquarters in Denton, Texas.
Consultation services may be performed at other locations only as reasonably
requested by SHI and upon the agreement of SHI and the Executive.

(c) Compensation. In consideration for the Executive’s services to SHI under the
Consulting Arrangement, the Executive shall receive from SHI $500,000 per annum,
payable in monthly installments of $41,666.67 on the first day of each month.

(d) Expense Reimbursement. All reasonable business expenses incurred by the
Executive in the performance of consultation services shall be reimbursed by SHI
upon receipt of documentation of such expenses.

(e) Administrative Matters. SHI shall provide the Executive administrative
assistance and office accommodations appropriate to executive personnel, as
reasonably requested by the Executive from time to time, to facilitate the
Executive’s performance of services under the Consulting Arrangement.

(f) Independent Contractor. The Executive will perform services pursuant to the
Consulting Arrangement as an Independent Contractor, not an employee, and will
control the manner in which he will perform the services under the Consulting
Arrangement. The Executive will be responsible for the payment of all taxes
related to his compensation under the Consulting Arrangement, and SHI shall not
withhold any taxes from his compensation. The Executive will not receive
benefits under any benefit plan of the Company or SHI during the Consulting
Period, unless otherwise provided for in this Agreement.

(g) Termination of the Consulting Arrangement by the Executive. The Consulting
Arrangement may be terminated by the Executive by the tender of his resignation
to SHI with 30 days’ notice, and upon the expiration of such notice period the
obligations of each party under the Consulting Arrangement shall cease.

 

6



--------------------------------------------------------------------------------

20. Setoff; No Mitigation. No payments or benefits payable to or with respect to
Executive pursuant to this Agreement shall be reduced by any amount the
Executive may earn or receive from employment with another employer or from any
other source, except as otherwise expressly provided in this Agreement. The
Executive shall have no duty to mitigate his damages by seeking other
employment.

21. Indemnification; D&O Coverage. The Company shall continue to indemnify the
Executive and provide directors’ and officers’ liability insurance coverage
(including, where required, legal defense) for as long as liability may exist
for actions prior to the Retirement Date. During the Consulting Period, SHI
shall indemnify the Executive, if permitted by applicable law, to the same
extent it indemnifies its then-current officers and directors. In addition, SHI
shall use its reasonable efforts to include the Executive in its directors and
officers’ liability insurance coverage, provided that SHI shall not be required
to do so if it would result in material incremental cost.

22. Noncompetition; Nonsolicitation. The Executive acknowledges that in the
course of his employment with the Company and its subsidiaries he has and will
become familiar with trade secrets and other confidential information concerning
such entities and his services have been and will be of special and unique value
to the Company, SHI and their respective subsidiaries.

(a) Noncompetition. The Executive agrees that until the termination of the
Consulting Arrangement (the “Noncompetition Period”), he shall not in any
manner, directly or indirectly, through any person, firm or corporation, alone
or as a member of a partnership or as an officer, director, stockholder,
investor or employee of or consultant to any other corporation or enterprise or
otherwise, engage or be engaged, or assist any other person, firm, corporation
or enterprise in engaging or being engaged, in any business, in which the
Executive was involved or had knowledge, being conducted by, or contemplated by,
the Company or SHI or any of their respective subsidiaries as of the Retirement
Date or during the Noncompetition Period in any geographic area in which the
Company or SHI or any of their respective subsidiaries is at such time
conducting such business.

(b) Nonsolicitation. The Executive further agrees that during the Noncompetition
Period he shall not (i) in any manner, directly or indirectly, induce or attempt
to induce any employee of the Company or SHI any of their respective
subsidiaries to terminate or abandon his or her employment for any purpose
whatsoever or (ii) in connection with any business to which Section 23(a)
applies, call on, service, solicit or otherwise do business with any customer of
the Company or SHI any of their respective subsidiaries.

(c) Exceptions. Nothing in this Section 23 shall prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent of the outstanding stock of any class
of a corporation, any securities of which are publicly traded, so long as the
Executive has no active participation in the business of such corporation.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and SHI have caused this Agreement to be
executed by their duly authorized officer and the Executive has executed this
Agreement as of the dates set forth below.

 

ALBERTO-CULVER COMPANY By:  

/s/ Gary P. Schmidt

Name:   Gary P. Schmidt Its:   Senior Vice President, General Counsel and
Secretary Date: June 18, 2006 SALLY HOLDINGS, INC. By:  

/s/ Gary Winterhalter

Name:   Gary Winterhalter Its:   President MICHAEL H. RENZULLI

/s/ Michael H. Renzulli

Date: June 18, 2006

[Signature Page to Michael H. Renzulli Termination Agreement]

 

8



--------------------------------------------------------------------------------

SCHEDULE I

TO

TERMINATION AND CONSULTING AGREEMENT

Provided that the Company and SHI have received a release in the form attached
hereto as Exhibit A signed by the Executive (the “Release”) at or after the
Effective Time, the Executive shall, pursuant and subject to the terms and
conditions of this Agreement, be entitled to the following benefits:

Lump Sum Payment in Respect of Waiver of Severance Agreement

Within 30 days following receipt of the Release by the Company and SHI, SHI
shall pay to the Executive a lump sum payment equal to $3,641,034.

Additional Payment

If the Effective Time occurs prior to January 31, 2007, the Company shall pay to
the Executive , also within 30 days following receipt of the Release by the
Company and SHI, a lump sum equal to:

(i) the amount that the Executive would have received in salary, at the annual
rate in effect for him at the Effective Time, had he remained an employee of the
Company from the Effective Time until January 31, 2007; plus

(ii) an amount equal to any additional amounts that would have been, but were
not previously, allocated to the Executive’s account under the Company’s
Executive Deferred Compensation Plan (the “EDCP”), pursuant to
Section 2.8(a)-(c) of the EDCP had the Executive remained an employee of the
Company through January 31, 2007; plus

(iii) an amount equal to the product of (A) the amount owed to the Executive as
of the Effective Time, pursuant to the terms of the MIP, in respect of his MIP
award for fiscal 2007 (it being understood that there will be no amounts owed at
the Effective Time under the SVIP in respect of any SVIP awards made with
respect to a performance cycle commencing on October 1, 2006) and (B) a
fraction, the numerator of which is the number of days between the Effective
Time and January 31, 2007 and the denominator of which is the number of days
between October 1, 2006 and the Effective Time.

Continued Medical Coverage

For a period of 36 months commencing at the Effective Time, SHI shall continue
to keep in full force and effect all group medical benefits covering the
Executive and his dependents with the same level of coverage, upon the same
terms and otherwise to the same extent as such benefits shall have been in
effect immediately prior to the Effective Time (such coverage, the “Date of
Termination Coverage”) or, if more favorable to the Executive, as provided
generally with respect to other peer executives of SHI and its affiliated
companies, and SHI and the Executive shall share the costs of the continuation
of such coverage in the same proportion as such costs were shared immediately
prior to the Effective Time, provided that the Executive shall have the right,
thereafter and for his lifetime, following such 36-month period, to elect to
continue to participate, at the Executive’s sole cost at the applicable COBRA
rate, in the applicable medical plan or plans.

 

9



--------------------------------------------------------------------------------

Accrued Vacation

The Executive will be paid for his accrued but unused vacation in accordance
with, and subject to any limitations provided by, the Company’s policies
regarding same.

 

10



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

Alberto-Culver Company (the “Company”), Sally Holdings, Inc. (“SHI”) and Michael
H. Renzulli (the “Executive”) enter into this Release (this “Release”) on the
     day of             , 2006.

W I T N E S S E T H

WHEREAS, the Company, SHI and Executive are parties to a Termination and
Consulting Agreement dated June     , 2006 (the “Agreement”);

WHEREAS, as a condition for the receipt of certain benefits to be paid following
the date of this Release (the “Benefits”) under the Agreement, Executive has
agreed to execute this Release.

NOW THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

(a) General Release. The Executive, on behalf of the Executive and anyone
claiming through the Executive, hereby agrees not to sue the Company, SHI, or
any divisions, subsidiaries, affiliates or other related entities of the above
specified entities (whether or not such entities are wholly owned) or any of the
past, present or future directors, officers, administrators, trustees,
fiduciaries, employees, agents or attorneys of the Company, SHI or any of such
other entities, or the predecessors, successors or assigns of any of them
(hereinafter referred to as the “Released Parties”), and agrees to release and
discharge, fully, finally and forever, the Released Parties from any and all
claims, causes of action, lawsuits, liabilities, debts, accounts, covenants,
contracts, controversies, agreements, promises, sums of money, damages,
judgments and demands of any nature whatsoever, in law or in equity, both known
and unknown, asserted or not asserted, foreseen or unforeseen, which the
Executive ever had or may presently have against any of the Released Parties
arising from the beginning of time up to and including the date on which this
Release is signed and delivered to the Company and SHI, including, without
limitation, all matters in any way related to the Executive’s employment by the
Company, the terms and conditions thereof, the Severance Agreement (as such term
is defined in the Agreement), any failure to promote the Executive and the
termination or cessation of the Executive’s employment with the Company, and
including, without limitation, any and all claims arising under the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Civil Rights Act of
1866, the Age Discrimination in Employment Act, the Older Workers’ Benefit
Protection Act, the Family and Medical Leave Act, the Americans With
Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Illinois Human Rights Act, the Cook County Human Rights Ordinance, the City of
Chicago Human Rights Ordinance, the Texas Commission on Human Right Act, or any
other federal, state, local or foreign statute, regulation, ordinance or order,
or pursuant to any common law doctrine; provided, however, that nothing
contained in this Release shall apply to, or release the Company or SHI from,
any obligation of the Company or SHI contained in the Agreement or any vested or
accrued benefit pursuant to any employee benefit or equity plan of the Company
(including, but not limited to, Alberto Culver’s Key Executive Deferred
Compensation Agreement and Executive Deferred Compensation Plan). The Executive
acknowledges that the consideration offered in connection



--------------------------------------------------------------------------------

with the Agreement was and is in part for this Release and such portion of such
consideration is accepted by the Executive as being in full accord,
satisfaction, compromise and settlement of any and all claims or potential
claims, and the Executive expressly agrees that the Executive is not entitled
to, and shall not receive, any further recovery of any kind from the Company or
any of the other Released Parties, and that in the event of any further
proceedings whatsoever based upon any matter released herein, neither the
Company nor any of the other Released Parties shall have any further monetary or
other obligation of any kind to the Executive, including any obligation for any
costs, expenses or attorneys’ fees incurred by or on behalf of the Executive,
except as provided in the Agreement.

(b) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS RELEASE REGARDING
CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES: (A) THAT
EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY AND IN
COMPLIANCE WITH THE OLDER WORKER’S BENEFIT PROTECTIVE ACT OF 1990; (B) THAT
EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT CERTAIN BENEFITS
CALLED FOR IN THE AGREEMENT TO BE PAID FOLLOWING THE DATE OF THIS RELEASE WOULD
NOT BE PROVIDED TO ANY EXECUTIVE TERMINATING HIS OR HER EMPLOYMENT WITH THE
COMPANY WHO DID NOT SIGN A RELEASE SIMILAR TO THIS RELEASE, THAT SUCH BENEFITS
WOULD NOT HAVE BEEN PROVIDED IN THEIR ENTIRETY HAD EXECUTIVE NOT SIGNED THIS
RELEASE, AND THAT SUCH BENEFITS ARE IN EXCHANGE IN PART FOR THE SIGNING OF THIS
RELEASE; (D) THAT EXECUTIVE HAS BEEN ADVISED IN WRITING BY THE COMPANY TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE; (E) THAT THE COMPANY
HAS GIVEN EXECUTIVE A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER THIS RELEASE; (F) THAT EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S
EXECUTION OF THIS RELEASE, EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS
RELEASE BY WRITTEN NOTICE TO THE UNDERSIGNED, AND (G) THAT THIS RELEASE SHALL BE
VOID AND OF NO FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF
EXECUTIVE CHOOSES NOT TO SO REVOKE, THAT THIS RELEASE THEN BECOMES EFFECTIVE AND
ENFORCEABLE.

(c) To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against any of the Released Parties regarding any of the claims
released in this Release. Notwithstanding the foregoing, nothing herein shall
prevent Executive or any of the Released Parties from instituting any action
required to enforce the terms of the Agreement and this Release.

 

SALLY HOLDINGS, INC.     EXECUTIVE By:  

 

   

 

Name:  

 

    Michael H. Renzulli Title:  

 

   

 

12



--------------------------------------------------------------------------------

ALBERTO-CULVER COMPANY By:  

 

Name:  

 

Title:  

 

 

13